DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Based on the preliminary amendment filed 7/9/2020, claims 1-10 are pending, of which claim 1 is independent. 

Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 6c elements 110A and 10B in the specification ([0071])); and Fig. 7c elements 20A and 20B in the specification ([0076]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Claim Objections
Claims 1 is objected to because of the following informalities:  
All of the statements should be amended to affirmatively recite the steps. For example: “step 1: construction of a double-layer asymmetric channel structure …” could be written more clearly as: “step 1: forming a double-layer asymmetric channel structure…”. 
“step 4: material modification of a flow-type drip irrigation belt…” should be “step 4: material modification of the flow-type drip irrigation belt”.
In step 3, the claim recites “proposal of”, this would be better framed as a positive method step by deleting “proposal of”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites “step 3: proposal of a machining method of a molding wheel matching the double-layer asymmetric channel and an optimization method of a flow-type drip irrigation belt molding process” which is unclear and indefinite. In step 1, the channel structure was formed or constructed, yet in step 3 It is unclear what the optimization method is optimizing. What parameters of which object are being optimized? Is it the geometric parameters of the channel structure” Is it the geometric parameters of the water inlets/outlets? Is it the geometric parameters of the molding wheel or the irrigation belt? Optimized based on what (e.g., gpm, the temperature or pressure at which the belt is heated for molding).
“step 4: material modification of a flow-type drip irrigation belt and designing a reasonable formulation” is unclear and indefinite. What does “material modification” refer to? Is this a change in the actual material used to construct the irrigation belt or is this a statement that some significant (i.e., material) change in the structure of the belt? What does “designing a reasonable formulation” refer to? Formulation of what? “Reasonable” is a relative term which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree that equates reasonable to any formulation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
“step 5: realization the stereotype production of the flow-type drip irrigation belt” is unclear and indefinite. First, there are insufficient antecedent basis for “the stereotype 
“structural improvement” is unclear and indefinite. Is this meant to be a physical reinforcement of “the molding wheel”, making it thicker, wider, forming a depression, etc. It seems to be forming a plurality of grooves along the length of the flow-type drip irrigation belt.
The dependent claims 2-10 are rejected for at least inherited deficiencies.
Claim 2 recites “other structural abrupt change portions” is a relative term which renders the claim indefinite. The term “abrupt change portions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree that equates to an abrupt structural change portion, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 3 recites the limitation “the inner wall”, “the sheared channel”, “the shear force” and several other terms throughout that appear in claim 2. However, claim 3 depends from claim 1. As presently recited, there is insufficient antecedent basis for these limitations in the claim.
Claims 3 and 8 recite “where the turbulence intensity is high as optimal channel structure parameters”. This limitation is unclear and indefinite for a number of reasons. Firstly, the term “high”, in the claim is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree that equates to high turbulence intensity, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is the reference point to determine how these parameters are considered as higher or larger as defined by these 
Claim 5 recites “the formation of self-cleaning water inlets in the step 2”.  There is insufficient antecedent basis for this limitation in the claim. It is believed this should be “the designing of self-cleaning water inlets in the step 2”.
Claim 6 recites “the formation of anti-negative water outlets in the step 2”.  There is insufficient antecedent basis for this limitation in the claim. It is believed this should be “the designing of anti-negative water outlets in the step 2”.
Claim 6 recites “the cross-sectional area of the water outlets abruptly increases to reduce the occurrence of blockage”. This limitation is unclear and indefinite because “abruptly increases” is a relative term which renders the claim indefinite. The term “abruptly increases” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree that equates to an abrupt increase in cross section, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Applicant is requested to please carefully review the entire claim set for any additional 112(b) issues including antecedent basis of terms.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Chapin, US Patent No. 4,572,756 teaches a hose to use in a drip irrigation system with a fluid channel having a series of discharge fluid-passing outlets. The main supply channel is sent at a relatively high pressure throughout the length of the hose. A reduction of this pressure takes place in the water distributing network with the passing of the water from the high-pressure main supply channel through a series of first fluid-passing openings or inlet stations to a much smaller first fluid-restricting passage. The thin-film channel is formed by hot melt beads to a molding station where each of the beads is molded by deformation in a predetermined manner by a molding tooth to create a permanent depression within each of the beads, thereby molding each hot melt bead into a series of longitudinally-extending, spaced apart strips.
Miller et al., US Patent No. 5,591,293 teaches a method for bonding a drip emitter to a wall of a drip irrigation channel by plastic film blowing and lamination techniques. The emitter can be any type of drip irrigation emitter capable of being bonded to an extruded plastic film sheet. The emitter is inserted between the pressure rolls for pressure-laminating the emitter body to the outside of the plastic film. This joins the opposite wall portions of the plastic film bubble to form a unitary wall structure with the emitter bonded to the exterior of the unitary film. The channel emitter inlets are on the inside of the conduit so the inlet receives water under pressure travelling in the fluid channel, passes it through the labyrinthine passage to 
Edris et al., US 10,330,559 teaches that drip irrigation emitters have pressure reducing channels, such as zigzag labyrinth, to reduce the high-pressure fluid and provide a low pressure fluid for exit from the emitter outlets. Leaks can be a problem in the manufacture of such drip emitters and Edris teaches a method to check the bond formed between an in-line emitter and surrounding tubing that comprise an irrigation assembly. 
However, these references taken either together or in combination with the prior art of record fail to disclose limitations, including: 
Claim 1: “step 1: construction of a double-layer asymmetric channel structure and determination of control thresholds and optimal values of structure parameters of the channel structure; step 2: design of water inlets and water outlets of the double-layer asymmetric channel structure; step 3: proposal of a machining method of a molding wheel matching the double-layer asymmetric channel and an optimization method of a flow-type drip irrigation belt molding process; step 4: material modification of a flow-type drip irrigation belt and designing a reasonable formulation; and … wherein the step 2 comprises design of self-cleaning water inlets and anti-negative suction water outlets; and wherein the step 3 comprises structural improvement of the molding wheel and calculation of groove channel structure parameters thereof, and determination of positions of vacuum adsorption points of the groove channel” in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/STEVEN W CRABB/Examiner, Art Unit 2148